DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
The following references are noted.
US Patent Application Publication No. 2007/0249792 A1 to Kawahara describes polymers of 4-methyl-1-pentene (see the abstract) having a molecular weight distribution of 1.0 to 3.5 (see ¶ [0011]). Kawahara does not disclose a molecular weight distribution within the presently recited range.
US Patent Application Publication No. 2008/0004412 A1 to Matsumoto describes polymers of 4-methyl-1-pentene (see the abstract). Matsumoto is silent as to the meso diad content of the polymers. 
Japanese Patent Application Laid-Open Publication No. 2015-183141 A to Murase describes polymers of 4-methyl-1-pentene (see ¶ [0005]) having a meso diad content of 98.5 to 100% (see feature (e) in ¶ [0006]). Murase does not disclose a meso diad content within the presently recited range.
US Patent Application Publication No. 2015/0239996 A1 to Funaya describes polymers of 4-methyl-1-pentene (see ¶ [0052]) having a meso diad content of 98.5 to 100% (see ¶ [0054]). Funaya does not disclose a meso diad content within the presently recited range.
US Patent Application Publication No. 2019/0048109 A1 to Tanaka describes polymers of 4-methyl-1-pentene (see the abstract) having a meso diad content of 98 to 100% (see feature (a) in ¶ [0010]). Tanaka does not disclose a meso diad content within the presently recited range.
The examiner is unaware of any prior art that describes or suggests the presently claimed polymers. Claims 1-6 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764